September 16, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                   CHRISTOPHER LEE WATSON, Appellant

NO. 14-14-00553-CR                         V.
NO. 14-14-00554-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

      These causes were heard on the transcript of the records of the court below.
The record indicates that the appeals should be DISMISSED. The Court orders the
appeals DISMISSED in accordance with its opinion and this decision be certified
below for observance.